CONCURRING OPINION
DAVIDSON, Judge.
I concur in the order discharging relators,- but I do not agree that the election of the special judge was not authorized and was therefore void.
*212When the judge of a district court absents himself, during term time, from the court and leaves the territorial limits of the judicial district of which the court is a part, he has failed “to hold the court,” within the meaning of Art. 1887, R.C.S., authorizing the election of a special judge in that event. That is exactly what happened here, and, in my opinion, the special election was authorized.
If the regular judge can defeat the right of lawyers to elect a special judge by an order or orders setting a calendar or calling sessions of the court during term time, he can completely nullify the statute authorizing the election of a special judge.
As I understand the holding in the case of Longoria v. Longoria, cited in the majority opinion, the regular judge may not so nullify the statute.